DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11212926. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Current Application
US Patent 11212926
1. A display apparatus comprising: a printed circuit board (PCB) comprising: a rear surface, a mounting surface on which a plurality of light emitting diodes (LEDs) for emitting light in a first direction are mounted and which opposes the rear surface, a first side surface which connects the rear surface and the mounting surface, and a second side surface facing the first side surface in a second direction perpendicular to the first direction; a frame which is configured to support the rear surface of the PCB; and a chassis coupled to the frame, wherein the frame comprises: a layered portion which overlaps the rear surface of the PCB and comprises a first edge and a second edge facing the first edge in the second direction, wherein the first edge of the layered portion is aligned with the first side surface of the PCB in the first direction, and the second edge of the layered portion forms an edge of the frame and is aligned with the second side surface of the PCB in the first direction, and an extending portion which protrudes outward from the first edge of the layered portion in the second direction, forms another edge of the frame that is opposite to the edge of the frame in the second direction, and extends along a periphery of the layered portion in a third direction perpendicular to the second direction, wherein the PCB is arranged on the frame asymmetrically at least in the second direction.  

1. A display apparatus comprising: a printed circuit board (PCB) comprising: a rear surface, a mounting surface on which a plurality of light emitting diodes (LEDs) for emitting light in a first direction are mounted and which opposes the rear surface, a first side surface which connects the rear surface and the mounting surface, and a second side surface facing the first side surface in a second direction perpendicular to the first direction; a frame which is configured to support the rear surface of the PCB; and a chassis coupled to the frame, wherein the frame comprises: a layered portion which overlaps the rear surface of the PCB and comprises a first edge and a second edge facing the first edge in the second direction, wherein the first edge of the layered portion is aligned with the first side surface of the PCB in the first direction, and the second edge of the layered portion forms an edge of the frame and is aligned with the second side surface of the PCB in the first direction, and an extending portion which protrudes outward from the first edge of the layered portion in the second direction, forms another edge of the frame that is opposite to the edge of the frame in the second direction, and extends along a periphery of the layered portion in a third direction perpendicular to the second direction, wherein a length of the frame in the second direction is longer than a length of the PCB in the second direction, and wherein the layered portion and the extending portion form a planar surface of the frame.
3. The display apparatus of claim 1, wherein the PCB is arranged on the frame asymmetrically at least in the second direction.
2. The display apparatus of claim 1, wherein a length of the frame in the third direction is longer than a length of the PCB in the third direction.

2. The display apparatus of claim 1, wherein a length of the frame in the third direction is longer than a length of the PCB in the third direction.
3. The display apparatus of claim 1, wherein the PCB is arranged on the frame asymmetrically at least in the second direction.
3. The display apparatus of claim 1, wherein the PCB is arranged on the frame asymmetrically at least in the second direction.
4. The display apparatus of claim 2, wherein one end of the frame in the third direction is arranged to be aligned with one end of the PCB in the third direction, and another end of the frame that faces the one end of the PCB in the third direction is arranged outward of another end of the PCB, in the third direction.

4. The display apparatus of claim 2, wherein one end of the frame in the third direction is arranged to be aligned with one end of the PCB in the third direction, and another end of the frame that faces the one end of the PCB in the third direction is arranged outward of another end of the PCB, in the third direction.
5. The display apparatus of claim 1, wherein the other edge of the frame is arranged outward of the first side surface of the PCB by a distance of about 20 micrometers.  

5. The display apparatus of claim 1, wherein the other edge of the frame is arranged outward of the first side surface of the PCB by a distance of about 20 micrometers.
6. The display apparatus of claim 5, wherein the frame has a thickness of about 3 mm.

6. The display apparatus of claim 5, wherein the frame has a thickness of about 3 mm.
7. The display apparatus of claim 6, wherein the PCB has a thickness of about 0.7 mm.  

7. The display apparatus of claim 6, wherein the PCB has a thickness of about 0.7 mm.
8. The display apparatus of claim 1, wherein the extending portion is disposed at an outside of the PCB in the third direction.  

8. The display apparatus of claim 1, wherein the extending portion is disposed at an outside of the PCB in the third direction.
9. The display apparatus of claim 1, wherein the frame includes a contact surface coming into contact with the PCB and a receiving portion formed in the contact surface and configured to receive at least one portion of an adhesive member that bonds the frame to the PCB.  

9. The display apparatus of claim 1, wherein the frame includes a contact surface coming into contact with the PCB and a receiving portion formed in the contact surface and configured to receive at least one portion of an adhesive member that bonds the frame to the PCB.
10. The display apparatus of claim 9, wherein the receiving portion is formed at a central portion of the contact surface, and provided to penetrate between the contact surface and an opposite surface of the contact surface.  

10. The display apparatus of claim 9, wherein the receiving portion is formed at a central portion of the contact surface, and provided to penetrate between the contact surface and an opposite surface of the contact surface.
11. The display apparatus of claim 9, wherein the receiving portion includes a receiving groove, and 19the frame further includes an adhesion surface connected to the receiving groove and on which the frame is bonded to the PCB through the adhesive member.  

11. The display apparatus of claim 9, wherein the receiving portion includes a receiving groove, and the frame further includes an adhesion surface connected to the receiving groove and on which the frame is bonded to the PCB through the adhesive member.
12. The display apparatus of claim 11, wherein the adhesion surface is provided at a height lower than a height of the contact surface.  

12. The display apparatus of claim 11, wherein the adhesion surface is provided at a height lower than a height of the contact surface.
13. The display apparatus of claim 11, wherein the adhesion surface is arranged at a central portion of the contact surface, and the receiving groove is one of receiving grooves that are arranged at opposite ends of the adhesion surface.

13. The display apparatus of claim 11, wherein the adhesion surface is arranged at a central portion of the contact surface, and the receiving groove is one of receiving grooves that are arranged at opposite ends of the adhesion surface.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
All the limitations of claim 3 are recited in independent claim 1 and those not further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu US 20180031919 Fig. 11 discloses a display apparatus with PCB mounted LEDs and a frame;
Burroughs WO 2011156344 Fig. 18a discloses a PCB arranged on a frame asymmetrically at least in a second direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             

/JAMES WU/           Primary Examiner, Art Unit 2841